COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-372-CR


BENITO HINOJOSA                                                   APPELLANT


                                        V.

THE STATE OF TEXAS                                                      STATE

                                    ----------

               FROM COUNTY COURT AT LAW OF WISE COUNTY

                                    ----------

                         MEMORANDUM OPINION 1

AND JUDGMENT

                                    ----------

      We have considered appellant’s “Motion To Withdraw Appeal.”          The

motion complies with rule 42.2(a) of the rules of appellate procedure. Tex. R.

App. P. 42.2(a). No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See id.; Tex.

R. App. P. 43.2(f).

                                                 PER CURIAM

PANEL: MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)



      1
           See Tex. R. App. P. 47.4.
DELIVERED: December 10, 2009